2020 IL App (3d) 180317

                                  Opinion filed June 16, 2020
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2020

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 10th Judicial Circuit,
                                                       )       Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-18-0317
             v.                                        )       Circuit No. 14-CF-760
                                                       )
      JOHN EDWARD ALLEN JR.,                           )       Honorable
                                                       )       Kevin W. Lyons,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE WRIGHT delivered the judgment of the court, with opinion
            Justices Holdridge and O’Brien concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                OPINION

¶1          Defendant, John Edward Allen Jr., appeals following the Peoria County circuit court’s

     dismissal of his petition for relief from judgment. Defendant argues that the court deprived him of

     his right to due process where it granted the State’s motion to dismiss the petition without him

     being afforded notice or an opportunity to respond to that motion. The State on appeal contends

     that any such error was harmless. We vacate the circuit court’s order granting the State’s motion

     to dismiss and remand for further proceedings on defendant’s petition.
¶2                                              I. BACKGROUND

¶3           Following a 2015 jury trial, defendant was convicted on two counts of aggravated battery

     (720 ILCS 5/12-3.05(d)(4) (West 2014)). The circuit court sentenced defendant to two concurrent

     terms of 22 years’ imprisonment. On direct appeal, this court affirmed defendant’s convictions and

     sentences but remanded so that the court could conduct a preliminary inquiry into defendant’s

     posttrial claims of ineffective assistance of counsel. People v. Allen, 2018 IL App (3d) 150680-U,

     ¶¶ 36, 51, 54.

¶4           While his direct appeal was pending, defendant filed a petition for relief from judgment

     pursuant to section 2-1401 of the Code of Civil Procedure. See 735 ILCS 5/2-1401 (West 2016).

     In his petition, defendant raised numerous claims related to his sentencing. 1 The State subsequently

     filed a motion to dismiss the petition on March 16, 2018. On March 27, 2018, the circuit court

     granted the motion to dismiss without a hearing.

¶5                                               II. ANALYSIS

¶6           On appeal, defendant asserts that the State’s motion to dismiss was granted without him

     being provided an opportunity to respond to that motion. He argues that this amounts to a violation

     of his right to due process and requests that this court therefore vacate that dismissal and remand

     for further proceedings on his petition.

¶7           At the outset of its brief, the State concedes that “the trial court prematurely dismissed

     defendant’s petition without giving him a reasonable opportunity to respond.” While the State

     repeatedly characterizes the dismissal as error, it stops short of referring to that error as a violation

     of due process. The State maintains that the court’s error, however, was harmless because

     defendant’s petition was meritless on its face and defendant therefore suffered no prejudice.


             1
              On appeal, defendant does not argue that his section 2-1401 petition was in any way meritorious.
     See infra ¶¶ 7-8. Accordingly, we need not discuss his claims in any detail.


                                                        2
       Defendant concedes that his petition was without merit but argues that harmless error analysis is

       inapplicable to the error in question.

¶8            The parties thus agree that (1) the circuit court erred in granting the State’s motion to

       dismiss and (2) defendant’s petition was meritless. The scope of our analysis is therefore narrow.

       We must only determine whether the error in question is subject to harmless error analysis.

¶9            At the outset, we note that the circuit court’s error in granting the State’s motion to dismiss

       without providing defendant an opportunity to respond is a violation of due process. The right to

       procedural due process entitles any individual to “the opportunity to be heard at a meaningful time

       and in a meaningful manner.” In re D.W., 214 Ill. 2d 289, 316 (2005); see also LaChance v.

       Erickson, 522 U.S. 262, 266 (1998) (“The core of due process is the right to notice and a

       meaningful opportunity to be heard.”); People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 201

       (2009) (“The fundamental requirements of due process are notice of the proceeding and an

       opportunity to present any objections.”). In People v. Vincent, 226 Ill. 2d 1, 8 (2007), our supreme

       court held that proceedings under section 2-1401 are subject to the standard rules of civil practice

       and that “[s]ection 2-1401 petitions are essentially complaints inviting responsive pleadings.”

       Thus, where a litigant is denied the opportunity to respond to the State’s motion to dismiss his

       section 2-1401 petition, a core principle of his right to due process has been violated. People v.

       Bradley, 2017 IL App (4th) 150527, ¶ 19; People v. Rucker, 2018 IL App (2d) 150855, ¶ 30.

¶ 10          The Fourth District in Bradley held that such a violation of due process could not be

       subjected to harmless error review. Bradley, 2017 IL App (4th) 150527, ¶ 21. In that case, the State

       argued that remand was unnecessary, even in light of the due process violation, because the

       underlying petition was without merit and the defendant was therefore not prejudiced by the

       court’s error. Id. ¶ 20. The Bradley court rejected that argument, finding that “the trial court’s




                                                        3
       failure to give defendant an opportunity to respond to the State’s motion to dismiss was inherently

       prejudicial and undermined the integrity of the proceedings.” Id. ¶ 21. While recognizing that

       remanding a meritless petition was inefficient, the Bradley court opined that protecting due process

       overrode such a concern. Id.

¶ 11          The following year, in Rucker, the Second District also remanded in the present situation

       without regard for the merits of the underlying section 2-1401 petition. Rucker, 2018 IL App (2d)

       150855, ¶ 1. While it does not appear that the State in Rucker raised harmless error, the reviewing

       court was of course free to consider the merits of the underlying petition and affirmed on those

       grounds had it found it was prudent to do so. See In re Detention of Stanbridge, 2012 IL 112337,

       ¶ 74 (reviewing court “may affirm a trial court’s judgment on any grounds which the record

       supports even if those grounds were not argued by the parties”). The Rucker court did not discuss

       the merits of the defendant’s underlying petition, which suggests that conducting a harmless error

       analysis was not in consideration.

¶ 12          While defendant relies heavily upon Bradley and Rucker, the State relies upon this court’s

       recent decision in People v. Stoecker, 2019 IL App (3d) 160781, ¶ 10, in which the court held that

       “even accepting defendant’s argument that his due process rights were violated, any such violation

       would be harmless error, as the deficiencies in the petition could not be cured by remand.” The

       Stoecker court characterized the issue as whether the denial of due process in this context amounts

       to structural error, such that automatic reversal would be required. The court defined structural

       error as “ ‘ “a systemic error which serves to ‘erode the integrity of the judicial process and

       undermine the fairness of the defendant’s trial.’ ” ’ ” Id. ¶ 11 (quoting People v. Sheley, 2017 IL

       App 3d 140659, ¶ 16, quoting People v. Glasper, 234 Ill. 2d 173, 197-98 (2009), quoting People

       v. Herron, 215 Ill. 2d 167, 186 (2005)).




                                                        4
¶ 13          The Stoecker court, observing that the defendant in that case was a frequent filer, opined:

       “We do not find that failing to reverse this case where defendant has already had six bites at the

       apple would ‘erode the integrity of the judicial process and undermine the fairness of the

       defendant’s trial.’ ” Id. ¶ 12 (quoting Herron, 215 Ill. 2d at 186). Further, the court addressed the

       cases in which the opposite conclusion was reached, stating: “[T]here is no indication that the

       defendants in Bradley and Rucker had amassed such a large number of meritless collateral

       challenges to their convictions or sentences. We find those cases distinguishable on that fact

       alone.” Id. ¶ 13.

¶ 14          The reasoning of the Stoecker court seems to be based on considerations that do not apply

       in this appeal. On this basis, we decline to follow the holding in that appeal because the court

       focused on individual characteristics of that particular defendant.

¶ 15          Here, the error is neither a technical nor a de minimis violation of defendant’s right to due

       process. On the contrary, the core principle of due process—that a person must be afforded a

       meaningful opportunity to respond—was abrogated when the circuit court granted the State’s

       motion to dismiss. We agree with the Bradley court in concluding that such a procedure

       undermines the integrity of judicial process. Indeed, subjecting such a deprivation to a harmless

       error analysis in this case could have wide-ranging consequences, as it would allow the circuit

       court, in essence, to deprive any litigate of the same due process so long as the circuit court

       believed the petition was without merit. This would result in a significant erosion of due process

       principles we are unwilling to condone. As this court has stated in the past, “it is important to stand

       on the side of due process, even at the cost of some inefficiency.” People v. Coleman, 358 Ill. App.

       3d 1063, 1071 (2005). Accordingly, we need not consider the merits of defendant’s section 2-1401

       petition or whether defendant was prejudiced by the erroneous dismissal, as the violation of due




                                                         5
       process in question requires automatic reversal. We therefore vacate the circuit court’s order

       granting the State’s motion to dismiss defendant’s petition and remand the matter for further

       proceedings on that petition.

¶ 16                                        III. CONCLUSION

¶ 17          The judgment of the circuit court of Peoria County is vacated, and the matter is remanded

       for further proceedings.

¶ 18          Vacated and remanded.




                                                      6
                                  No. 3-18-0317


Cite as:                 People v. Allen, 2020 IL App (3d) 180317


Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 14-CF-760;
                         the Hon. Kevin W. Lyons, Judge, presiding.


Attorneys                James E. Chadd, Peter A. Carusona, and James Wozniak, of State
for                      Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Jodi Hoos, State’s Attorney, of Peoria (Patrick Delfino, Thomas
for                      D. Arado, and Justin A. Nicolosi, of State’s Attorneys Appellate
Appellee:                Prosecutor’s Office, of counsel), for the People.




                                         7